Exhibit 10.60

 

LANNETT COMPANY, INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

Effective July 1, 2019

 

i

--------------------------------------------------------------------------------



 

LANNETT COMPANY, INC. NON QUALIFIED DEFERRED COMPENSATION PLAN

NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

SECTION 1 INTRODUCTION

6

 

 

 

 

1.1

Introduction

6

 

1.2

Definitions

6

 

1.2.1

Account

6

 

1.2.2

Administrator

6

 

1.2.3

Affiliate

6

 

1.2.4

Annual Contribution Amount

6

 

1.2.5

Base Pay

6

 

1.2.6

Beneficiary

7

 

1.2.7

Bonus

7

 

1.2.8

Business Day

7

 

1.2.9

Cause

7

 

1.2.10

Change in Control

7

 

1.2.11

Code

7

 

1.2.12

Committee

7

 

1.2.13

Company

7

 

1.2.14

Deferred Compensation

7

 

1.2.15

Deferral Election

7

 

1.2.16

Disability

7

 

1.2.17

Employer Contributions

8

 

1.2.18

Effective Date

8

 

1.2.19

Eligible Employee

8

 

1.2.20

Employer

8

 

1.2.21

Investment Return

8

 

1.2.22

Key Employee

8

 

1.2.23

Participant

8

 

1.2.24

Plan

8

 

1.2.25

Plan Year

8

 

1.2.26

Retirement

9

 

1.2.27

Separation from Service

9

 

1.2.28

Spouse

9

 

1.2.29

Trust

9

 

1.2.30

Trust Fund

9

 

1.2.31

Trustee

9

 

1.2.32

Valuation Date

9

 

 

 

 

1.3

Rules of Interpretation

9

 

ii

--------------------------------------------------------------------------------



 

SECTION 2 ELIGIBILITY AND PARTICIPATION

11

 

 

 

 

2.1

Eligibility

11

 

2.1.1

Initial Plan Year of Participation

11

 

2.1.2

Ongoing Participation

11

 

2.2

Cessation of Eligibility

11

 

 

 

SECTION 3 CONTRIBUTIONS AND ACCOUNTS

11

 

 

 

 

3.1

Participant Contributions

11

 

3.1.1

Base Pay Election

11

 

3.1.2

Bonus Elections

11

 

3.2

Rules Regarding Participant Contributions

11

 

3.2.1

Effective Date

12

 

3.2.2

Irrevocable

12

 

3.2.3

Crediting of Deferred Compensation

12

 

3.2.4

Rehired Employees

12

 

3.3

Employer Contributions

12

 

3.4

Account

12

 

3.4.1

Establishment of Accounts

12

 

3.4.2

Nature of Contributions and Account

12

 

3.5

Errors and Omissions in Accounts

12

 

3.6

Investments

12

 

3.7

Debiting Distributions

13

 

 

 

SECTION 4 PARTICIPANT DIRECTION OF ACCOUNT BALANCES

14

 

 

 

 

4.1

Selection of Investment Funds

14

 

4.2

Participant Direction of Deemed Investments

14

 

4.2.1

Nature of Participant Direction

14

 

4.2.2

Investment of Contributions

14

 

4.2.3

Investment of Existing Account Balances

14

 

4.2.4

Committee Discretion

14

 

4.3

Participant Direction Not Binding

15

 

 

 

SECTION 5 VESTING

16

 

 

 

 

5.1

Vesting

16

 

5.1.1

Participant Deferred Compensation

16

 

5.1.2

Employer Contributions

16

 

5.2

Forfeiture

16

 

 

 

SECTION 6 PAYMENT OF BENEFITS

17

 

 

 

 

6.1

Occasions for Distributions

17

 

6.2

Separation from Service, Death, Disability, or Chang in Control

17

 

6.3

In-Service Distribution

17

 

6.4

Withholding of Taxes

17

 

iii

--------------------------------------------------------------------------------



 

 

6.5

Acceleration of Payments

17

 

6.5.1

Payment upon Income Inclusion under Code §409A

18

 

6.5.2

Conflicts of Interest

18

 

6.5.3

Termination of Plan

18

 

6.6

Form of Payment

18

 

 

 

SECTION 7 BENEFICIARIES

19

 

 

 

 

7.1

Designation

19

 

7.2

Failure to Designate a Beneficiary

19

 

7.3

Form of Payment

19

 

 

 

SECTION 8 UNFUNDED PLAN

20

 

 

 

 

8.1

Establishment of Trust

20

 

8.2

Interrelationship of the Plan and the Trust

20

 

8.3

Distributions from the Trust

20

 

8.4

Spendthrift Provision

20

 

 

 

SECTION 9 AMENDMENT AND TERMINATION

21

 

 

 

SECTION 10 DETERMINATIONS — RULES AND REGULATIONS

22

 

 

 

 

10.1

Determinations

22

 

10.2

Rules and Regulations

22

 

10.3

Method of Executing Instruments

22

 

10.4

Claims and Review Procedure

22

 

10.4.1

Initial Claim

22

 

10.4.2

Notice of Initial Adverse Determination

22

 

10.4.3

Request for Review

23

 

10.4.4

Claim on Review

23

 

10.4.5

Notice of Adverse Determination for Claim on Review

23

 

10.5

Rules and Regulations

24

 

10.5.1

Adoption of Rules

24

 

10.5.2

Specific Rules

24

 

10.6

Deadline to File Claim

25

 

10.7

Exhaustion of Administrative Remedies

25

 

10.8

Deadline to File Legal Action

25

 

10.9

Knowledge of Fact by Participant Imputed to Beneficiary

25

 

10.10

Information Furnished by Participants

25

 

10.11

Overpayments

26

 

 

 

SECTION 11 ADMINISTRATION

27

 

 

 

 

11.1

Administration by Committee

27

 

11.2

Officers and Employees of Committee

27

 

11.3

Action by Committee

27

 

iv

--------------------------------------------------------------------------------



 

 

11.4

Rules and Regulations of Committee

27

 

11.5

Powers of Committee

27

 

11.6

Duties of Committee

27

 

11.7

Information Required by Committee

28

 

11.8

Uniform Application of Rules

28

 

11.9

Service of Process

28

 

11.10

Administrative Expenses

28

 

 

 

SECTION 12 DISCLAIMERS

29

 

 

 

 

12.1

Term of Employment

29

 

12.2

Source of Payment

29

 

12.3

Delegation

29

 

v

--------------------------------------------------------------------------------



 

LANNETT COMPANY, INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

SECTION 1

 

INTRODUCTION

 

1.1                               Introduction.   Effective July 1, 2019,
Lannett Company, Inc. (the “Company”) established the Lannett Company, Inc.
Non-Qualified Deferred Compensation Plan (the “Plan”).

 

The Plan is intended to be unfunded and is not intended to qualify for special
tax treatment under the Internal Revenue Code.  Deferrals under the Plan
represent the Company’s mere promise to pay the amounts deferred in the future
and are not guaranteed by any parent company, subsidiary or affiliate of the
Company.  The Company may not have the financial resources to make the payments
when due.  If the Company becomes insolvent, the rights of Participants to
payment of amounts deferred under the Plan will be on par with those of a
general unsecured creditor of the Company.

 

1.2                               Definitions.   When the following terms are
used herein with initial capital letters, they shall have the following
meanings:

 

1.2.1                     Account — means, unless the context otherwise
indicates, the Participant’s or Beneficiary’s entire interest under the Plan. 
To the extent determined by the Committee, the Committee may establish such sub
accounts as it determines from time to time to be advisable.

 

1.2.2                     Administrator — means the Committee or such other
person or persons designated by the Committee as provided in Section 11.

 

1.2.3                     Affiliate — means any entity included with the Company
in a controlled group of corporations or trades or businesses under common
control within the meaning of Code §414(b) or §414(c), an affiliated service
group within the meaning of Code §414(m), or any other entity required to be
aggregated with the Company under Code §414(o).  For all purposes under this
Plan, in applying Code §1563(a)(1), (2) and (3) for purposes of determining the
Company’s Affiliates in applying Code §§414(b) and 414(c), the language “at
least 80%” shall be applied as it appears in those sections, and in applying
Treas. Reg. §1.414(c)-2 for purposes of determining trades or business (whether
or not incorporated) that are under common control for purposes of Code §414(c),
the language “at least 80%” shall be used as it appears in such regulation.

 

1.2.4                     Annual Contribution Amount — means the sum of the
Participant’s Deferred Compensation and Employer Contribution, if any, for any
one Plan Year.

 

1.2.5                     Base Pay — means the Participant’s basic salary or
hourly wage, excluding overtime, bonuses, commissions and any other form of
contingent or extraordinary compensation, which is reportable as W-2
compensation for federal income tax purposes, which is received from the Company
during the Plan Year for personal services rendered to the Company in the course
of employment, exclusive of any amounts payable subsequent to severance from
employment, and which is determined before reduction for any payroll deduction,
any elective deferral contributions under this Plan or any 401(k) plan, and any
elective contribution or deferral which is excludable from taxable compensation
under

 

6

--------------------------------------------------------------------------------



 

Code Section 125 or Code Section 132(f)(4).  Base Pay shall be determined
without regard to any limitation imposed by Code Section 401(a)(17). .

 

1.2.6                     Beneficiary — means the person(s) (including for this
purpose, legal entities) designated by the Participant in accordance with
Section 7 to receive all or part of the Participant’s benefit under the Plan
upon the Participant’s death.  A person shall not be considered a Beneficiary
until the death of the Participant.

 

1.2.7                     Bonus — means a Participant’s annual performance-based
bonus approved for payment under the Company’s Short Term Incentive Plan and any
additional bonus identified by the Company as a retention bonus. No other
bonuses are eligible for deferral hereunder.

 

1.2.8                     Business Day — means each day on which national banks
generally operate and are open to the public for business.

 

1.2.9                     Cause - means Participant’s (a) conviction of a felony
or a crime involving moral turpitude or the commission of fraud or any other act
or omission involving dishonesty in the performance of his or her duties to the
Company; (b) substantial and repeated failure to perform duties of the position
held by Participant; (c) gross negligence or willful misconduct with respect to
the Company; or (d) misconduct which is of such a serious or substantial nature
that a reasonable likelihood exists that such misconduct will materially injure
the reputation of the Company.

 

1.2.10              Change in Control — the term “Change in Control” of a
Company shall mean the occurrence of a “change in ownership of the Company,” “a
change in effective control of the Company,” or “a change in the ownership of a
substantial portion of the Company’s assets,” each within the meaning of
Section 409A and Treasury Regulation Section 1.409A-3(i)(5).

 

1.2.11              Code — means the Internal Revenue Code of 1986, including
applicable regulations for any specified section of the Code.  Any reference
herein to a section of the Code, including the applicable regulations, shall be
considered also to mean and refer to any subsequent amendment or replacement of
that section or regulation.

 

1.2.12              Committee — means the Non-Qualified Plan Committee.

 

1.2.13              Company — means Lannett Company, Inc. and its successor or
successors.

 

1.2.14              Deferred Compensation — means the sum of the Base Pay and
Bonus that a Participant elects to defer under this Plan pursuant to a timely
Deferral Election for a Plan Year.

 

1.2.15              Deferral Election — means an election made by a Participant
to defer under the Plan a portion of their Base Pay and Bonus.

 

1.2.16              Disability — means an employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last for a continuous period of not
less than 12 months. An employee will be deemed to have incurred a Disability if
determined to be totally disabled by the Social Security Administration or the
Company’s long-term disability carrier, provided the long-term disability
program defines “disability” in a manner consistent with Treas. Reg.
§1.409A-3(i)(4).

 

7

--------------------------------------------------------------------------------



 

1.2.17              Employer Contributions — means for any Plan Year the
contribution, if any, which may be made to the Plan pursuant to Sections 3.1.3
or 3.3.

 

1.2.18              Effective Date — the effective date of this Plan is July 1,
2019.

 

1.2.19              Eligible Employee — means an employee of the Company or an
Affiliate who is a member of the Company’s Leadership Team, defined as any
employee that: (a) is the Chief Executive Officer (“CEO”), (b) reports directly
to the CEO, or (c) reports directly to an employee who reports directly to the
CEO or any other employee the Committee deems is eligible, as long as all such
Eligible Employees are considered to be a select group of management or highly
compensated employees of the Employer. A newly hired employee who satisfies the
foregoing conditions shall be come an Eligible Employee as of the first day of
the month following his or her hire date.  An existing employee who satisfies
the foregoing conditions as of the Effective Date, shall become an Eligible
Employee as of that date. An existing employee not eligible as of the Effective
Date, who satisfies the foregoing conditions after that date, shall become an
Eligible Employee as of the first day of the second month that follows the date
the employee satisfies the conditions set forth above.

 

1.2.20              Employer — means the Company, and any business unit or
division of the Company or an Affiliate that is designated by the Committee as
employing employees that are eligible to participate in this Plan.  Any
successor to an Employer shall also be an Employer for purposes of this Plan
unless otherwise determined by the Committee.  An Employer shall cease to be
such, effective as of the date the entity, business unit or division ceases to
be an Affiliate (or part of an Affiliate).

 

1.2.21              Investment Return — means the amounts credited (as income,
gains or appreciation on the deemed investments provided under Section 4) or
charged (as losses or on depreciation on the deemed investments provided under
Section 4) to the balances in the Participant’s Account(s) pursuant to
Section 3.8.

 

1.2.22              Key Employee -means Key Employee as defined in Code
Section 416(i); provided, however, that for purposes of this Plan, all
Participants shall be deemed to be Key Employees and thus be treated as
“specified employees” (Regs. Sec. 1.409A-1(i)) which means that any
distributions on account of a separation from service to such Participants may
not be made before the date that is six months after the date the Participant
separates from service (Regs. Sec. 1.409A-3(i)(2)).

 

1.2.23              Participant — means an Eligible Employee who has an Account
under the Plan.  An individual shall remain a Participant until the
Participant’s entire Account shall have been distributed.

 

1.2.24              Plan — means the Lannett Company, Inc. Non-Qualified
Deferred Compensation Plan maintained by the Company and established for the
benefit of Participants eligible to participate therein, as set forth in this
document as amended from time to time.

 

1.2.25              Plan Year — means the calendar year; provided, however, that
the first Plan Year shall begin on July 1, 2019 and end on December 31, 2019.

 

8

--------------------------------------------------------------------------------



 

1.2.26              Retirement — means Participant’s Separation from Service
when Participant’s age plus years of service equals 65 or more, with a minimum
age of 55

 

1.2.27              Separation from Service — means the Participant has
terminated employment with the Employer other than as a result of the
Participant’s death.  The Company will determine whether a Separation from
Service has occurred under the following rules:

 

(a)                                 Except in the case of a Participant on a
bona fide leave of absence as provided below, a Participant is deemed to have
incurred a Separation from Service if the Employer and the Participant
reasonably anticipate that the level of services to be performed by the
Participant for the Company and all Affiliates after a date certain would be
reduced to 20% or less of the average services rendered by the Participant
during the immediately preceding 12-month period (or the total period of
employment, if less than 12 months), disregarding periods during which the
Participant was on a bona fide leave of absence.

 

(b)                                 A Participant who is absent from work due to
military leave, sick leave, or other bona fide leave of absence shall incur a
Separation from Service on the first date immediately following the later of the
(i) six-month anniversary of the commencement of the leave or (ii) the
expiration of the Participant’s right, if any, to reemployment under statute or
contract.

 

(c)                                  The Company reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction. Such determination shall be made in
accordance with the requirements of Code Section 409A and regulations issued
thereunder.

 

1.2.28              Spouse — means the person to whom the Participant is legally
married on the relevant date.

 

1.2.29              Trust — means a Rabbi Trust agreement for the Plan, if any,
established by the Company pursuant to Section 8.

 

1.2.30              Trust Fund — means the fund or funds, if any, held under the
Trust established by the Company pursuant to Section 8.

 

1.2.31              Trustee — means that person or entity, if any, which shall
have been appointed by the Company to hold the assets of any Trust created
pursuant to Section 8.

 

1.2.32              Valuation Date — means each Business Day.

 

1.3                               Rules of Interpretation.  The following
rules shall apply for purposes of interpreting this Plan:

 

1.3.1                     An individual shall be considered to have attained a
given age on such individual’s birthday for that age (and not on the day
before).  Individuals born on February 29 in a leap year shall be considered to
have their birthdays on February 28 in each year that is not a leap year.

 

1.3.2                     Whenever appropriate, words used herein in the
singular may be read in the plural, or words used herein in the plural may be
read in the singular; the masculine may include the

 

9

--------------------------------------------------------------------------------



 

feminine; and the words “hereof,” “herein” or “hereunder” or other similar
compounds of the word “here” shall mean and refer to this entire Plan document
and not to any particular paragraph or section of this Plan document unless the
context clearly indicates to the contrary.

 

1.3.3                     The titles given to the various sections of this Plan
document are inserted for convenience of reference only and are not part of this
Plan document, and they shall not be considered in determining the purpose,
meaning or intent of any provision hereof.

 

1.3.4                     This Plan shall be construed and this Plan shall be
administered to create an unfunded plan providing deferred compensation to a
select group of management or highly compensated employees so that it is exempt
from the requirements of Parts 2, 3 and 4 of Title I of the Employee Retirement
Income Security Act of 1974 (ERISA) and qualifies for a form of simplified,
alternative compliance with the reporting and disclosure requirements of Part 1
of Title I of ERISA.  It is further intended that this Plan shall be construed
and administered so that it satisfies the conditions for a deferral of income
pursuant to the provisions of Code §409A.

 

1.3.5                     This document has been executed and delivered in the
State of Delaware and has been drawn in conformity to the laws of that State and
shall, subject to the foregoing, be construed and enforced in accordance with
the laws of the State of Delaware.

 

10

--------------------------------------------------------------------------------



 

SECTION 2

 

ELIGIBILITY AND PARTICIPATION

 

2.1                               Eligibility.  Any individual who is an
Eligible Employee may elect to make contributions to the Plan as follows:

 

2.1.1                     Initial Plan Year of Participation.  An individual may
make an initial Deferral Election within the 30-day period that follows the date
of becoming an Eligible Employee and becomes irrevocable once the individual
submits their online election. .  Such election applies only to Base Pay and
Bonus earned after the Deferral Election is irrevocable.  The maximum deferrable
bonus under the 30-day rule is the Bonus multiplied by a fraction, the numerator
of which is the number of days remaining the performance period after the
Deferral Election becomes irrevocable and the denominator of which is total
number of days in the performance period. An individual shall be treated as a
newly Eligible Employee only once; an individual who does not make an election
under this Section 2.1.1, or has made an election as a newly Eligible Employee
under this Plan or similar provisions of any other plan that would be aggregated
with this Plan under Code §409A, may make a Deferral Election only under the
provisions of Section 2.1.2, below.

 

2.1.2                     Ongoing Participation.  Each other Eligible Employee
may elect to make contributions to the Plan and become a Participant by filing a
Deferral Election with respect to either Base Pay and/or Bonuses with the
Administrator by such date as the Administrator shall prescribe, which date
shall be no later than November 30th of the Plan Year prior to the beginning of
the Plan Year to which such election is to apply.

 

2.2                               Cessation of Eligibility.  If during a Plan
Year, a Participant ceases to be an Eligible Employee, his Deferral Elections
will remain in effect for the balance of that Plan Year, but, in no event will
the Participant receive any Employer Contribution. Alternatively, all
contributions could cease as of date of ineligibility or as of come fixed date
subsequent to ineligibility.

 

SECTION 3

 

CONTRIBUTIONS AND ACCOUNTS

 

3.1                               Participant Contributions.  For each Plan Year
an Eligible Employee who is or becomes eligible to participate in the Plan
pursuant to Section 2 may elect to make a Deferral Election of Participant 
Compensation as follows:

 

3.1.1                     Base Pay Election.  An Eligible Employee may elect to
contribute any whole percentage, up to 50%, of any Base Pay earned during the
Plan Year.

 

3.1.2                     Bonus Elections.  An Eligible Employee may elect to
contribute any whole percentage, up to 100%, of their Bonus that is earned
during the Plan Year.

 

3.2                               Rules Regarding Participant Contributions. 
Each Deferral Election made by an Eligible Employee shall be subject to the
following rules and conditions:

 

11

--------------------------------------------------------------------------------



 

3.2.1                     Effective Date.  An Eligible Employee’s Deferral
Election shall be made and shall become effective on the date it becomes
irrevocable under Section 2.1.1 or Section 2.1.2 as applicable.  If an Eligible
Employee fails to submit a Deferral Election when he or she is eligible to do
so, such Eligible Employee shall be deemed to have elected not to contribute
Deferred Compensation for the related Plan Year.

 

3.2.2                     Irrevocable.  Each Eligible Employee’s Deferral
Election for a Plan Year shall be irrevocable and shall remain in effect for all
such of the Eligible Employee’s Base Pay and Bonus subject to such Deferral
Election.

 

3.2.3                     Crediting of Deferred Compensation.  A Participant’s
Deferred Compensation shall be credited to his Account as of the payroll date
such Deferred Compensation is withheld from the Participant’s paycheck, or as
soon as reasonably practicable thereafter.

 

3.2.4                     Rehired Employees.  If an Eligible Employee has a
Separation from Service and then is rehired as an Eligible Employee or after
reemployment becomes an Eligible Employee, any Deferral Election made by such
individual must be made pursuant to the provisions of Section 2.1.2 and not
Section 2.1.1.

 

3.3                               Employer Contributions.    If determined
appropriate by the Committee, Employer Contributions may be deferred into the
Plan at any time and are not guaranteed in any Plan Year

 

3.4                               Account.

 

3.4.1                     Establishment of Accounts.  The Committee shall
establish and maintain an Account on behalf of each Participant. The Account
shall be credited with (a) the Participant’s Deferred Compensation; (b) the
Employer’s Employer Contributions, if any; and (c) Investment Return
attributable to such Account.

 

3.4.2                     Nature of Contributions and Account.  The
contributions and the Investment Return credited to a Participant’s Account
shall be represented solely by bookkeeping entries, and no moneys or other
assets shall actually be set aside for such Participant provided, however that
the Company may contribute such amounts to a Trust established pursuant to
Section 8.  The Committee shall allocate the total liability to pay benefits
under the Plan among the Company and the other Employers in such manner and
amount as the Committee in its sole discretion deems appropriate but, in
general, liabilities shall be allocated among the Employers in proportion to the
liabilities of its Participants. Any assets, which may be acquired by an
Employer in anticipation of its obligations under the Plan, shall, subject to
the terms of any Trust established pursuant to Section 8, be part of the general
assets of that Employer.  An Employer’s obligation to pay benefits under the
Plan constitutes a mere promise of the Employer to pay such benefits, and a
Participant or Beneficiary shall be and remain no more than an unsecured,
general creditor of the applicable Employer.

 

3.5                               Errors and Omissions in Accounts.  If an error
or omission is discovered in the Account of a Participant or in the amount of a
Participant’s Deferred Compensation, the Committee, in its sole discretion,
shall cause appropriate, equitable adjustments to be made as soon as reasonably
practicable following the discovery of such error or omission.

 

3.6                               Investments.  Each Participant shall direct
the notional investment of his or her accounts as provided in Section 4 (or
actual investment, to the extent a Trust is established to hold the accounts). 
Subject to such rules as the Committee shall prescribe from time to time, the
Committee shall credit

 

12

--------------------------------------------------------------------------------



 

to each Participant’s Account as of each Valuation Date the amount of Investment
Return applicable thereto for the period since the immediately preceding
Valuation Date.

 

3.7                               Debiting Distributions.  As of each Valuation
Date, the Committee shall debit each Participant’s Account for any amount
distributed from such Account since the immediately preceding Valuation Date.

 

13

--------------------------------------------------------------------------------



 

SECTION 4

 

PARTICIPANT DIRECTION OF ACCOUNT BALANCES

 

4.1                               Selection of Investment Funds.  From time to
time, the Committee shall select investment funds (the “Investment Funds”) for
purposes of determining the Investment Return on amounts deemed invested in
accordance with the terms of the Plan.  The Committee will notify Participants
in writing prior to the beginning of each Plan Year and at such other times as
the Committee deems necessary or desirable of the Investment Funds available
under the Plan.  The Committee may change, add or remove Investment Funds on a
prospective basis at any time and in any manner it deems appropriate, and shall
also have the power to direct that any separate Investment Fund be consolidated
with (or “mapped” to) any other Investment Fund.  In the discretion of the
Committee, the Investment Funds available under the Plan for Participant
direction may be mirrored by actual investments maintained under the Trust, if
any.  The Committee in its sole discretion shall from time to time determine the
Investment Funds available under the Plan together with such investment
rules and restrictions regarding Participants’ deemed investments therein.

 

4.2                               Participant Direction of Deemed Investments. 
Each Participant generally may direct the manner in which his Account shall be
deemed invested in and among the Investment Funds, provided such investment
directions shall be made in accordance with the following rules which may be
changed from time to time in the discretion of the Committee without the need of
an amendment to this Plan:

 

4.2.1                     Nature of Participant Direction.  The selection of
Investment Funds by a Participant shall be for the sole purpose of determining
the Investment Return to be credited to his  Account, and shall not be treated
or interpreted in any manner whatsoever as a requirement or direction to
actually invest assets of any Trust in any Investment Fund or any other
investment media. The Plan, as an unfunded, nonqualified deferred compensation
plan, at no time shall have any actual investment of assets relative to the
benefits or Account hereunder.

 

4.2.2                     Investment of Contributions.  An initial investment
election of a Participant shall be made as of the date the Participant commences
participation in the Plan and shall apply to all Annual Contribution Amounts, if
any, credited to such Participant’s Account after such date.  Such Participant
may make subsequent investment elections each Business Day.

 

4.2.3                     Investment of Existing Account Balances.  Subject to
such rules as the Committee may, in its sole discretion, from to time prescribe,
each Participant may make an investment election prescribing a different
percentage of his existing Account that will be deemed invested in each
Investment Fund.  Such Participant may make subsequent investment elections each
Business Day.

 

4.2.4                     Committee Discretion.  The Committee shall have
complete discretion to adopt and revise procedures to be followed in making such
investment elections.  Such procedures may include, but are not limited to, the
process of making elections, the permitted frequency of making elections, the
incremental size of elections, the deadline for making elections and the
effective date of such elections.  The Committee may also proscribe different
requirements for different Investment Funds.  Any procedures adopted by the
Committee that are inconsistent with the deadlines or procedures specified in
this Section shall supersede such provisions of this Section without the
necessity of a Plan amendment.

 

14

--------------------------------------------------------------------------------



 

4.3                               Participant Direction Not Binding. 
Notwithstanding any provision of the Plan to the contrary, neither the Committee
nor the Trustee of the Trust, if any, shall be bound to follow investment
directions of a Participant, but the Participant nevertheless shall be credited
with the deemed performance of the Investment Fund(s) he or she selects.

 

15

--------------------------------------------------------------------------------



 

SECTION 5

 

VESTING

 

5.1                               Vesting.  Subject to the provisions of
Section 8, a Participant’s interest in his or her Account shall become vested as
follows:

 

5.1.1                     Participant Deferred Compensation.  A Participant
shall at all times be fully vested in his Deferred Compensation and the
Investment Return credited to his Account with respect to such Deferred
Compensation.

 

5.1.2                     Employer Contributions.  If the Employer shall chose
to make an Employer Contribution to a Participant’s Account in the future, the
Employer may determine that a vesting schedule shall apply to the Employer
Contribution and the Investment Return credited with respect to such Employer
Contribution. If and when such provisions are implemented, an Appendix shall be
adopted to become part of the Plan and attached hereto.  Such Appendix shall
list the Participants eligible to receive the Employer contributions, the amount
of contribution allocated to each Participant and any applicable vesting
provisions. The Committee will notify any affected Participants in writing prior
to the beginning of each Plan Year and/or at such other times as the Committee
deems necessary or desirable of (a) the allocation of any Employer Contributions
to such Participant’s Account and (b) the applicability of any vesting schedule
to such Employer Contributions.

 

5.2                               Forfeiture.  Notwithstanding the provisions of
Section 5.1, the Participant shall forfeit any  Employer Contributions made to
the Participant’s Account and any Investment Return attributable thereto (a) in
the event the Participant’s employment with the Employer is terminated for
Cause, or (b) in the event that the Participant violates any noncompetition,
nondisclosure, or other requirements in effect with the Employer at the time
that the Employer Contribution is made.

 

In addition, the Participant shall forfeit any Investment Return attributable to
the Participant’s Deferred Compensation in the event the Participant’s
employment with the Employer is terminated for Cause.

 

16

--------------------------------------------------------------------------------



 

SECTION 6

 

PAYMENT OF BENEFITS

 

6.1                             Occasions for Distributions.  The Company shall
distribute a Participant’s Vested Account following the events and in the manner
set forth in this Section 6. A Participant’s Vested Account shall be debited in
the amount of any distribution made from the Account as of the date of the
distribution. The occasions for distributions shall be (a) the Participant’s
Separation from Service (b) the Participant’s Retirement, (c) Death,
(d) Disability (e) the date specified in an election of an in-service
distribution or (f) a Change in Control.

 

6.2                             Payment Commencement upon Separation from
Service, Death, Disability or Change in Control.

 

(a)                                 In the event of a Participant’s Retirement
or other Separation from Service, payment will be made (or commence under
Section 6.6.2, as applicable) no sooner than six months after the Participant’s
Retirement or Separation from Service.

 

(b)                                 Upon the Participant’s death, the
Participant’s Beneficiary will receive his or her entire Account in a single
lump sum within 90 days following such death, regardless of whether payments
have commenced under any other provision of this Plan.

 

(c)                                  Upon the first to occur of a Participant’s
Disability or a Change in Control a Participant will receive his or her entire
Account in a single lump sum (i) within 90 days following such event or, if
applicable, (ii) following the expiration of the six-month period described in
Subsection (a), regardless of whether payments have commenced under any other
provision of this Plan.

 

6.3                             In-Service Distribution.  Election may be made
by an Eligible Employee during each annual enrollment period to receive his or
her Deferred Compensation earned during the next Plan Year in a designated
calendar year and month that is not earlier than three years after the year to
which the deferrals relate.  . All in-service payments will be made in a lump
sum or in not more than 5 annual installments, as elected by the Eligible
Employee; provided, however, that if the Participant experiences a Separation
from Service prior to January 1 of the elected payment year or years, any
amounts subject to an in-service election shall be paid according to the time
and form of payment applicable to the Participant’s Account upon Separation from
Service.  In-service elections are also subject to earlier payment upon death,
Disability or Change in Control as provided in Section 6.2.

 

A Participant may change the payment year for an in-service distribution to a
later year by submitting a modification election to the Committee not later than
12 months preceding the currently scheduled payment date. The modified payment
year must occur no earlier than the fifth calendar year after the calendar year
for payment prior to the modification election. Modification elections are
irrevocable upon submission to the Committee.

 

6.4                             Withholding of Taxes.  The benefits under this
Plan shall be subject to applicable income and payroll tax withholding as and
when such benefits become payable.

 

6.5                             Acceleration of Payments.  Notwithstanding the
foregoing, payments may be made at occurrence of one of the following events
prior to the payment events described in section 6.1, and to the extent so made
shall reduce the balance to the Participant’s Account as provided by
Section 3.7.

 

17

--------------------------------------------------------------------------------



 

6.5.1                     Payment upon Income Inclusion under Code §409A.  If
this Plan fails to meet the requirements of Code §409A, the amount of a
Participant’s Account that is required to be included in the income of the
affected Participant due to such failure shall be paid to such Participant in a
single lump sum.

 

6.5.2                     Conflicts of Interest.  Each Participant’s Account
shall be paid at such time and to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(iii) in connection with ethics agreements with the Federal
government and applicable Federal, state, local or foreign ethics or conflicts
of interest laws.

 

6.5.3                     Termination of Plan.  Each Participant’s Account shall
be paid to Participant in a single lump sum upon termination of the Plan to the
extent provided in Section 9.

 

6.6                               Form of Payment.  A Participant will receive
payment of his Account in the following form:

 

6.6.1                     Single lump sum cash payment. Subject to
Section 6.6.2, all payments to a Participant under this Plan will be made in a
single lump sum cash payment.

 

6.6.2                     Annual installments upon retirement.   Upon his or her
initial enrollment in the Plan, a Participant may make a one-time irrevocable
election in accordance with Section 2.1.1 or 2.1.2 to receive his or her unpaid
Accounts in a designated number of annual installments from 2 to 10 years, to
commence upon the Participant’s Retirement. Installment payments commence as
provided in Section 6.2, with subsequent installments paid in January of
subsequent years.  An installment payment is calculated based on the Account
balance (cureent value of the account) as of the date of distribution, divided
by the number of installment payments that have not been paid. For purposes of
applying the applicable rules under IRC Section 409A, installment payments under
the plan shall be treated as a single payment.

 

If the Participant dies or incurs a Disability or if a Change in Control takes
place prior to the completion of the payment of all such annual installments,
all remaining installments shall become immediately due and payable in
accordance with Section 6.2.

 

A Participant may change the number of installments or may change from a lump
sum to installments or installments to a lump sum, (one) 1 time only provided
such election is made at least 12 months prior to the Participant’s Separation
from Service. Such election shall be irrevocable when submitted to the Committee
and takes effect on the one-year anniversary of the election. Payment under the
modified election will commence no sooner than the fifth anniversary of the
payment commencement date in effect prior to the modification election or any
year thereafter the fifth anniversary of the payment commencement date. A
modification will not change the time of payment or the lump sum payment that
will be made in the event the Participant incurs a Separation from Service prior
to qualifying for Retirement (age plus years of service equals 65 or more with a
minimum age of 55).

 

18

--------------------------------------------------------------------------------



 

SECTION 7

 

BENEFICIARIES

 

7.1                               Designation.  Any portion of the Account due
to the Participant that is unpaid upon Participant’s death shall be paid to the
Beneficiary designated by Participant.  Any such designation under this Plan
shall be made in the manner prescribed by the Administrator.  The designated
Beneficiary may be changed from time to time pursuant to rules established by
the Administrator.  The designation last made by the Participant before his
death shall control.

 

7.2                               Failure to Designate a Beneficiary.  If the
Participant fails to designate a Beneficiary or if the person or persons
designated as a Beneficiary predecease the Participant and the Participant’s
designation does not identify an alternative Beneficiary, then the unpaid
portion of the Participant’s Account shall be paid to the Participant’s Spouse,
if living, and if not, to the representative of the Participant’s estate.

 

7.3                               Form of Payment.  Payment to the Beneficiary
of a deceased Participant shall be made in a single lump sum cash payment.

 

19

--------------------------------------------------------------------------------



 

SECTION 8

 

UNFUNDED PLAN

 

8.1                               Establishment of Trust.  The obligation of the
Employer to make payments under this Plan constitutes only the unsecured (but
legally enforceable) and unfunded promise of the Employer to make such
payments.  A Participant shall have no lien, prior claim or other security
interest in any property of the Employer.  The Employer may, but is not required
to, establish or maintain any fund, trust or account (other than a bookkeeping
account or reserve) for the purpose of funding or paying the benefits promised
under this Plan.  If such a fund is established, the property therein shall
remain the sole and exclusive property of the Employer.

 

8.2                               Interrelationship of the Plan and the Trust. 
The provisions of the Plan shall govern the rights of a Participant or
Beneficiary to receive distributions pursuant to the Plan.  The provisions of
the Trust (if any) shall govern the rights of the Employer, the Participants,
and the creditors of the Employer relative to any property of the Employer set
aside therein.  The Employer shall at all times prior to the Plan’s termination
remain liable to carry out its responsibilities under the Plan.

 

8.3                               Distributions from the Trust.  The Employers’
obligations under the Plan may be satisfied with assets of the Trust, if any,
distributed pursuant to the terms thereof, and any such distribution shall
reduce the Employers’ obligations under the Plan.   In the event the Employer
pays such obligations directly, the Trust shall be obligated to reimburse the
Employer at the Committee’s direction.

 

8.4                               Spendthrift Provision.  No Participant or
Beneficiary shall have any interest in any account or Trust which can be
transferred nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while in the
possession or control of the Employer or the Trustee, nor shall any Account or
the Trust, if any, be subject to attachment, garnishment, execution following
judgment or other legal process while in the possession or control of the
Employer or the Trustee.

 

20

--------------------------------------------------------------------------------



 

SECTION 9

 

AMENDMENT AND TERMINATION

 

9.1                               The Company retains the power to amend this
Plan or to terminate this Plan at any time by action of the Board. No such
amendment or termination shall adversely affect any Participant or Beneficiary
with respect to his or her right to receive a benefit in accordance with
Section 6 determined as of the later of the date that the Plan amendment or
termination is adopted or the date such Plan amendment or termination is
effective, unless the affected Participant or Beneficiary consents to such
amendment or termination. Notwithstanding the foregoing, any amendment or
termination of this Plan shall be undertaken strictly in accordance with Code
Section 409A and the regulations issued thereunder, to the extent applicable, so
as to avoid adverse tax consequences.

 

21

--------------------------------------------------------------------------------



 

SECTION 10

 

DETERMINATIONS — RULES AND REGULATIONS

 

10.1                        Determinations.  The Committee shall make such
determinations as may be required from time to time in the administration of the
Plan. The Committee shall have the sole discretion, authority and responsibility
to interpret and construe this Plan document and to determine all factual and
legal questions under the Plan, including but not limited to the entitlement of
any persons to benefits and the amounts of their benefits.  The Trustee and
other interested parties may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof nor be charged with any
notice to the contrary.

 

10.2                        Rules and Regulations.  Any rule not in conflict or
at variance with the provisions hereof may be adopted by the Committee.

 

10.3                        Method of Executing Instruments.  Information to be
supplied or written notices to be made or consents to be given by the Company
pursuant to any provision of this Plan document may be signed in the name of the
Company by the Committee or by any officer who has been authorized to make such
certification or to give such notices or consents.

 

10.4                        Claims and Review Procedure.  Until modified by the
Committee, the claims and review procedure set forth in this Section shall be
the mandatory claims and review procedure for the resolution of disputes and
disposition of claims filed under the Plan.  An application for benefits shall
be considered as a claim for the purposes of this Section.

 

10.4.1              Initial Claim.  An individual may, subject to any applicable
deadline, file with the Committee a written claim for benefits under the Plan in
a form and manner prescribed by the Committee.

 

(a)                                 If the claim is denied in whole or in part,
the Committee shall notify the claimant of the adverse benefit determination
within 90 days after receipt of the claim.

 

(b)                                 The 90-day period for making the claim
determination may be extended for 90 days if the Committee determines that
special circumstances require an extension of time for determination of the
claim, provided that the Committee notifies the claimant, prior to the
expiration of the initial 90-day period, of the special circumstances requiring
an extension and the date by which a claim determination is expected to be made.

 

10.4.2              Notice of Initial Adverse Determination.  A notice of an
adverse determination shall set forth in a manner calculated to be understood by
the claimant:

 

(a)                                 the specific reasons for the adverse
determination;

 

(b)                                 references to the specific provisions of the
Plan document (or other applicable Plan document) on which the adverse
determination is based;

 

(c)                                  a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary; and

 

22

--------------------------------------------------------------------------------



 

(d)                                 a description of the claims review
procedure, including the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse determination on review.

 

10.4.3              Request for Review.  Within 60 days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Committee a written request for a review of the adverse determination and may,
in connection therewith, submit written comments, documents, records and other
information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within 60 days after receipt of the
initial adverse determination notice shall be untimely and deemed void.

 

10.4.4              Claim on Review.  If the claim, upon review, is denied in
whole or in part, the Committee shall notify the claimant of the adverse benefit
determination within 60 days after receipt of such a request for review.

 

(a)                                 The 60-day period for deciding the claim on
review may be extended for 60 days if the Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Committee notifies the claimant, prior to the expiration of
the initial 60-day period, of the special circumstances requiring an extension
and the date by which a claim determination is expected to be made.

 

(b)                                 In the event that the time period is
extended due to a claimant’s failure to submit information necessary to decide a
claim on review, the claimant shall have 60 days within which to provide the
necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of 60 days.

 

(c)                                  The Committee’s review of a denied claim
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

10.4.5              Notice of Adverse Determination for Claim on Review.  A
notice of an adverse determination for a claim on review shall set forth in a
manner calculated to be understood by the claimant:

 

(a)                                 the specific reasons for the denial;

 

(b)                                 references to the specific provisions of the
Plan document (or other applicable Plan document) on which the adverse
determination is based;

 

(c)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits;

 

(d)                                 a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures; and

 

23

--------------------------------------------------------------------------------



 

(e)                                  a statement of the claimant’s right to
bring an action under ERISA section 502(a).

 

10.5                        Rules and Regulations

 

10.5.1              Adoption of Rules.  Any rule not in conflict or at variance
with the provisions hereof may be adopted by the Committee.

 

10.5.2              Specific Rules

 

(a)                                 No inquiry or question shall be deemed to be
a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures. The Committee may require that any claim
for benefits and any request for a review of a denied claim be filed on forms to
be furnished by the Committee upon request.

 

(b)                                 All decisions on claims and on requests for
a review of denied claims shall be made by the Committee unless delegated as
provided for in the Plan, in which case references in this Section 10 to the
Committee shall be treated as references to the Committee’s delegate.

 

(c)                                  Claimants may be represented by a lawyer or
other representative at their own expense, but the Committee reserves the right
to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.

 

(d)                                 The decision of the Committee on a claim and
on a request for a review of a denied claim may be provided to the claimant in
electronic form instead of in writing at the discretion of the Committee.

 

(e)                                  In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.

 

(f)                                   The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the claims procedures, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.

 

(g)                                  The claims and review procedures shall be
administered with appropriate safeguards so that benefit claim determinations
are made in accordance with governing Plan documents and, where appropriate, the
Plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                                 For the purpose of this Section, a document,
record, or other information shall be considered “relevant” if such document,
record, or other information: (i) was relied upon in making the benefit
determination; (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination; (iii) demonstrates compliance with the administration

 

24

--------------------------------------------------------------------------------



 

processes and safeguards designed to ensure that the benefit claim determination
was made in accordance with governing Plan documents and (iv) demonstrates that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants.

 

(i)                                     The Committee may, in its discretion,
rely on any applicable statute of limitation or deadline as a basis for denial
of any claim.

 

10.6                        Deadline to File Claim.  To be considered timely
under the Plan’s claim and review procedure, a claim must be filed with the
Committee within 1 year after the claimant knew or reasonably should have known
of the principal facts upon which the claim is based.

 

10.7                        Exhaustion of Administrative Remedies.  The
exhaustion of the claim and review procedure is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:

 

(a)                                 no claimant shall be permitted to commence
any legal action to recover Plan benefits or to enforce or clarify rights under
the Plan under section 502 or section 510 of ERISA or under any other provision
of law, whether or not statutory, until the claim and review procedure set forth
herein have been exhausted in their entirety; and

 

(b)                                 in any such legal action all explicit and
all implicit determinations by the Committee (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.

 

10.8                        Deadline to File Legal Action.  No legal action to
recover Plan benefits or to enforce or clarify rights under the Plan under
section 502 or section 510 of ERISA or under any other provision of law, whether
or not statutory, may be brought by any claimant on any matter pertaining to the
Plan unless the legal action is commenced in the proper forum before the earlier
of:

 

(a)                                 30 months after the claimant knew or
reasonably should have known of the principal facts on which the claim is based,
or

 

(b)                                 6 months after the claimant has exhausted
the claim and review procedure.

 

10.9                        Knowledge of Fact by Participant Imputed to
Beneficiary.  Knowledge of all facts that a Participant knew or reasonably
should have known shall be imputed to every claimant who is or claims to be a
Beneficiary of the Participant or otherwise claims to derive an entitlement by
reference to the Participant.

 

10.10                 Information Furnished by Participants.  Neither the
Employer nor the Committee shall be liable or responsible for any error in the
computation of the Account of a Participant resulting from any misstatement of
fact made by the Participant, directly or indirectly, to the Employer or the
Committee, and used by it in determining the Participant’s Account.  The Company
and the Committee shall not be obligated or required to increase the Account of
such Participant which, on discovery of the misstatement, is found to be
understated as a result of such misstatement of the Participant.  However, the
Account of any Participant which is overstated by reason of any such
misstatement shall be reduced to the amount appropriate in view of accurate
facts.

 

25

--------------------------------------------------------------------------------



 

10.11                 Overpayments.  If a payment or series of payments made
from this Plan is found to be greater than the payment(s) to which a Participant
or Beneficiary is entitled due to factual errors, mathematical errors or
otherwise, the Committee may, in its discretion and to the extent consistent
with Code §409A, and in addition to or in lieu of any other legal remedies it
may have suspend or reduce future benefits to such Participant or Beneficiary as
it deems appropriate to correct the overpayment.

 

26

--------------------------------------------------------------------------------



 

SECTION 11

 

ADMINISTRATION

 

11.1                        Administration by Committee. The Plan will be
administered by the Non-Qualified Plan Committee appointed by the Company or by
a person or group identified by the Committee.

 

11.2                        Officers and Employees of Committee.  The Committee
shall appoint a Chairperson and may appoint a secretary who may, but need not,
be a member of the Committee and may employ such agents, clerical and other
services, legal counsel, accountants and actuaries as may be required for the
purpose of administering the Plan.  Any person or firm so employed may be a
person or firm then, theretofore or thereafter serving the Employer in any
capacity.  The Committee and any individual member of the Committee and any
agent thereof shall be fully protected when acting in a prudent manner and
relying in good faith upon the advice of the following professional consultants
or advisors employed by the Employer or the Committee: any attorney insofar as
legal matters are concerned, any certified public accountant insofar as
accounting matters are concerned and any enrolled actuary insofar as actuarial
matters are concerned.

 

11.3                        Action by Committee.  The Committee’s actions under
the Plan shall be in accordance with the procedures in the Committee’s Charter.

 

11.4                        Rules and Regulations of Committee.  The Committee
shall have the authority to make such rules and regulations and to take such
action as may be necessary to carry out the provisions of the Plan and will,
subject to the provisions of the Plan, decide any questions arising in the
administration, interpretation and application of the Plan, which decisions
shall be conclusive and binding on all parties.  The Committee may allocate or
delegate any part of its authority and duties as it deems expedient.

 

11.5                        Powers of Committee.  In order to effectuate the
purposes of the Plan, the Committee shall have the power to construe the Plan
and to make equitable adjustments for any mistakes or errors made in the
administration of the Plan, and all such actions or determinations made by the
Committee in good faith shall not be subject to review by anyone.  The Committee
is given the power to appoint, in its discretion, a paying agent or agents to
disburse the benefits payable from any Trust Fund (if any) and to authorize and
direct any Trustee to make distribution to the Committee as paying agent or to
such other paying agent as the Committee shall direct in writing.

 

11.6                        Duties of Committee.  The Committee shall, in its
sole discretion, as a part of its general duty to supervise and administer the
Plan:

 

(a)                                 determine all facts and maintain records
with respect to Participants, and by application of the facts so determined and
any other facts deemed material, determine the amount, if any, of benefit
payable under the Plan on behalf of a Participant;

 

(b)                                 give the Trustee, if any, specific
directions in writing with respect to the making of payments, giving the names
of the payees, the amounts to be paid and the time or times when payments shall
be made and benefit amounts payable under the Plan;

 

(c)                                  comply (or transfer responsibility for
compliance to the Trustee or other paying agent, if any) with all applicable tax
payment and withholding requirements; and

 

27

--------------------------------------------------------------------------------



 

(d)                                 engage on behalf of all Plan Participants an
independent qualified public accountant and an enrolled actuary, as applicable.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Committee shall, in addition, exercise such other powers and
perform such other duties as it may deem necessary, desirable, advisable or
proper for the supervision and administration of the Plan.

 

11.7                        Information Required by Committee.  Each person
entitled to benefits under the Plan must file with the Committee or
Administrator from time to time such person’s post office address and each
change of post office address.  Any communication, statement, or notice
addressed to any person at the last post office address filed with the Committee
will be binding upon such person for all purposes of the Plan.  Each person
entitled to benefits under the Plan also shall furnish the Committee with such
documents, evidence, data, or information as the Committee considers necessary
or desirable for the purposes of administering the Plan.  The Employer shall
furnish the Committee with such data and information as the Committee may deem
necessary or desirable in order to administer the Plan.  The records of the
Employer as to an Employee’s or Participant’s period of employment, Separation
from Service and the reason therefore, leave of absence, reemployment, and Base
Pay or Bonus will be conclusive on all persons unless determined to the
Committee’s satisfaction to be incorrect.

 

11.8                        Uniform Application of Rules.  The Committee shall
administer the Plan on a reasonable basis.  Any rules, procedures, or
regulations established by the Committee shall be applied uniformly to all
persons similarly situated.

 

11.9                        Service of Process.  In the absence of any
designation to the contrary by the Company, the Secretary of the Company is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to the Plan in any legal proceeding, including arbitration,
involving the Plan.

 

11.10                 Administrative Expenses.  The reasonable expenses of
administering the Plan can be payable out of the Trust Fund, if any, except to
the extent that the Employer, in its discretion, directly pays the expenses.

 

28

--------------------------------------------------------------------------------



 

SECTION 12

 

DISCLAIMERS

 

12.1                        Term of Employment.  Neither the terms of this Plan
document nor the benefits hereunder nor the continuance thereof shall be a term
of the employment of any employee.  The Employer shall not be obliged to
continue the Plan.  The terms of this Plan document shall not give any employee
the right to be retained in the employment of the Employer.

 

12.2                        Source of Payment.  Each Participant or other person
entitled at any time to payments hereunder shall look solely to the assets of
the Employer for such payments.  In each case where benefits shall have been
distributed to a former Participant and which purports to cover in full the
Account payable by the Plan, such former Participant shall have no further right
or interest in the Plan or in other assets of the Employer.  Neither the
Employer nor any of its officers, the Committee, nor any Committee member, nor
the Board of Directors nor any member of such Board shall be under any liability
or responsibility for failure to affect any of the objectives or purposes of the
Plan by reason of the insolvency of the Employer.

 

12.3                        Delegation.  The Employer and its officers and the
Committee and its members shall not be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of this Plan document or pursuant to
procedures set forth in this Plan document.

 

July 1, 2019

 

 

Lannett Company, Inc. Non-Qualified Deferred Compensation Plan

 

 

 

 

By

/s/ Samuel H. Israel

 

 

 

 

Its

Chief Legal Officer

 

29

--------------------------------------------------------------------------------